DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0086712 (Schumacher) in view of US 2012/0326667 (Ito).

Regarding claim 1, Schumacher teaches a transportation refrigeration system configured for use with a vehicle having a vehicle energy storage device that stores electrical power for a propulsion motor that propels the vehicle (Fig. 1A-E shows electric or hybrid vehicle truck 11 which is powered by battery power source driving the vehicle, in case of electric vehicle the motor is powered by rechargeable energy storage system RESS) [0034, 0050, 0056], the transportation refrigeration system (transport refrigeration unit as shown in Fig. 1A-E) [0016- 0020] comprising: a transportation refrigeration unit (Fig. 1A-E shows transport refrigeration unit (TRU) 14) [0034, 0065]; an energy storage device electrically connected to the transportation refrigeration unit (Fig. 2 shows the auxiliary battery system 230 being electrically connected to the transportation refrigeration unit) [0052, 0065-0066], the energy storage device configured to store electrical power to power the transportation refrigeration unit (auxiliary battery system 230 comprises of auxiliary batteries that power the transport climate control load network 212 which comprises the TRU) [0061-0063, 0065]; and a single charge port electrically connected to the vehicle energy storage device and the energy storage device (utility power network 208 ie. single charge port electrically connected to the vehicle battery 210 and auxiliary battery system 230 as shown in Fig. 2), wherein the single charge port is configured to receive grid power from a utility power (utility power 220 sends shore/grid power to the utility power network 208 ie. charge port) [0053, 0060] and 
a power management system configured to direct grid power received at the single charge port to the energy storage device and the transportation refrigeration unit (utility power through the utility power network 208 charges one or more auxiliary batteries of the auxiliary battery system and supplies power to the transport climate load control network 212) [0053, 0063]. 
	However, Schumacher does not teach a charge station; sending electrical power from the single charge port to the vehicle energy storage device.
However, Ito teaches a charging station (Fig. 1 shows charging station 20 supplying power to vehicle 11 which maybe electric or hybrid) [0020, 0026-0028, 0075]; sending electrical power from the single charge port to the vehicle energy storage device (Fig. 1 shows sending electrical power from charging connector 31 ie. charge port to vehicle battery pack 10) [0028].
It would have been obvious to one with ordinary skill in the art before the effective filing date before the claimed invention to have a charging station to be supplying current from a system power source as taught by Ito in order to supply electric power to the vehicle battery while the vehicle is placed in a parking place of a commercial facility and such to ensure that the vehicle is able to power all the vehicle components as well as the refrigeration system while on a trip. 


Regarding claim 4, Schumacher teaches wherein the single charge port is located within the transportation refrigeration unit vehicle electrical system 200 comprising the utility power network 208 ie. charge port is located within the TRU 14) [0051].

Regarding claim 5, Schumacher teaches wherein the single charge port is located within the vehicle (Fig. 2 shows the utility power network 208 ie. charge port located within the vehicle) [0051-0052].

Regarding claim 6, Schumacher teaches wherein the single charge port is electrically connected to the energy storage device through a vehicle electrical powertrain of the vehicle (Fig. 2 shows the utility power network 208 ie. charge port electrically connected to auxiliary battery system 230 through the DC bus 202 which is part of the vehicle electrical powertrain) [0051-0054]. Regarding claim 7, Schumacher teaches wherein at least one of the energy storage device and the vehicle energy storage device includes a battery system (Fig. 2 shows the auxiliary battery system 230 comprising multiple batteries) [0062].

Regarding claim 8, Schumacher teaches wherein the energy storage device is located outside of the transportation refrigeration unit (auxiliary battery system 203 located external to the transport climate control system) [0061].

Regarding claim 9, Schumacher teaches wherein the energy storage device is located within the transportation refrigeration unit (auxiliary battery system 203 located as part of transport climate control system within TRU) [0061].

Regarding claim 10, Schumacher teaches a transportation refrigeration unit (Fig. 1A-E shows transport refrigeration unit (TRU) 14) [0034, 0065], comprising: a single charge port configured to receive grid power from a utility power (Fig. 2 shows the utility power network 208 ie. single charge port configured to receive grid power from utility power 220), the single charge port being electrically connected to the transportation refrigeration unit a vehicle energy storage device and an energy storage device electrically connected to the transportation refrigeration unit (utility power network 208 ie. single charge port electrically connected to the vehicle battery 210 and auxiliary battery system 230 which is electrically connected to transport climate control load network 212 as part of the TRU as shown in Fig. 2) [0061-0065], wherein the energy storage device is configured to store electrical power to power the transportation refrigeration unit (auxiliary battery system 230 comprises of auxiliary batteries that power the transport climate control load network 212 which comprises the TRU) [0061- 0063, 0065], and wherein the vehicle energy storage device is electrically connected to a propulsion motor of a vehicle, the vehicle energy storage device being configured to store electrical power to power the propulsion motor (Fig. 1A-E shows electric or hybrid vehicle truck 11 which is powered by battery power source driving the vehicle, in case of electric vehicle the motor is powered by rechargeable energy storage system RESS) [0034, 0050, 0056].
	However, Schumacher does not teach a charge station.
	However, Ito teaches a charging station (Fig. 1 shows charging station 20 supplying power to vehicle 11 which maybe electric or hybrid) [0020, 0026-0028, 0075].
It would have been obvious to one with ordinary skill in the art before the effective filing date before the claimed invention to have a charging station to be supplying current from a system power source as taught by Ito in order to supply electric power to the vehicle while the vehicle is placed in a parking place of a commercial facility and such to ensure that the vehicle is able to power all the vehicle components as well as the refrigeration system while on a trip.


Regarding claim 11, Schumacher teaches wherein the single charge port is removably electrically connected to the vehicle energy storage device (controller 260 send alert to a driver to request vehicle electrical system 200 to be connected to utility power 208 thereby removably electrically connected to vehicle battery 210) [0077].

Regarding claim 12, Schumacher teaches further comprising: a power management system having a bus control switching device configured to redirect grid power to at least one of the vehicle energy storage device and the energy storage device (energy management module and controller 260 controls power to the DC bus 202 comprising switches like 215 and 235 configured to redirect grid power to the auxiliary battery system 230 from utility power 220) [0061-0063].

Regarding claim 13, Schumacher teaches further comprising: a power interface module in communication with the vehicle energy storage device and the energy storage device, the power interface module being configured to instruct at least one of the vehicle energy storage device and the energy storage device to receive grid power (controller 260 controls the switches such as 215 and 235 to instruct auxiliary battery system 230 to receive grid power from utility power 220 in communication with vehicle battery and auxiliary battery system [0054, 0062, 0074, 0078, 0099-0101].

Regarding claim 14, Schumacher teaches wherein at least one of the energy storage device and the vehicle energy storage device includes a battery system (Fig. 2 shows the auxiliary battery system 230 comprising multiple batteries) [0062].


Regarding claim 15, Schumacher teaches wherein the energy storage device is located outside of the transportation refrigeration unit (auxiliary battery system 203 located external to the transport climate control system) [0061].

Regarding claim 16, Schumacher teaches wherein the energy storage device is located within the transportation refrigeration unit (auxiliary battery system 203 located as part of transport climate control system within TRU) [0061].

Regarding claim 17, Schumacher teaches method of operating a transportation refrigeration unit (transport refrigeration unit as shown in Fig. 1A-E) [0016-0020], the method comprising: receiving electrical power from a utility power through a single charge port (Fig. 2 shows utility power network 208 ie. single charge port receiving electrical power from a utility power 220), the single charge port being electrically connected to a vehicle energy storage device and an energy storage device electrically connected to the transportation refrigeration unit (Fig. 2 utility power network 208 ie. charge port being electrically connection to vehicle battery 210 and auxiliary battery system 230 electrically connected to the transport climate control load network 212 which is part of TRU) [0065]; sending electrical power from the single charge port to the energy storage device, the energy storage device being configured to store electrical power to power the transportation refrigeration unit (auxiliary battery system 230 comprises of auxiliary batteries that power the transport climate control load network 212 which comprises the TRU) [0061-0063, 0065]; and the vehicle energy storage device being electrically connected to a propulsion motor of a vehicle (vehicle battery 210 is electrically connected to prime mover ie.
propulsion motor of vehicle) [0054], wherein the vehicle energy storage device being configured to store electrical power to power the propulsion motor (Fig. 1A-E shows electric or hybrid vehicle truck 11 which is powered by battery power source driving the vehicle, in case of electric vehicle the motor is powered by rechargeable energy storage system RESS) [0034, 0050, 0056].
	However, Schumacher does not teach charging station; and sending electrical power from the single charge port to the vehicle energy storage device.
	However, Ito teaches charging station (Fig. 1 shows charging station 20 supplying power to vehicle 11 which maybe electric or hybrid) [0020, 0026-0028, 0075]; and sending electrical power from the single charge port to the vehicle energy storage device (Fig. 1 shows sending electrical power from charging connector 31 ie. charge port to vehicle battery pack 10) [0028].
It would have been obvious to one with ordinary skill in the art before the effective filing date before the claimed invention to have a charging station to be supplying current from a system power source as taught by Ito in order to supply electric power to the vehicle battery while the vehicle is placed in a parking place of a commercial facility and such to ensure that the vehicle is able to power all the vehicle components as well as the refrigeration system while on a trip. 


Regarding claim 18, Schumacher teaches further comprising: sending electrical power from the single charge port to the transportation refrigeration unit to power at least one component of the transportation refrigeration unit (utility power 220 sending electrical power to the transport climate control load network 212 which is part of the TRU via the utlity power network 208 ie. charge port) [0053, 0065].

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Regarding claims 1, 4-18, the Applicant alleges that Schumacher does not teach “a single charge port electrically connected to the vehicle energy storage device and the energy storage device, wherein the single charge port is configured to receive grid power”. 
However, the Examiner would like to point out that Schumacher teaches the utility power network 208 which is the single charge port that is electrically connected to the vehicle battery 210, the auxiliary battery system ie. energy storage device as well as the utility power ie. grid power as shown in the labeled diagram below. 

    PNG
    media_image1.png
    356
    559
    media_image1.png
    Greyscale

The Examiner would also like to point toward the application drawing Fig. 4 shows the single charge port 300 which is connected to grid power as well at the HV DC battery and the TRU control battery as demonstrated below. 

    PNG
    media_image2.png
    518
    664
    media_image2.png
    Greyscale

Thereby, the rejection stands. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836